Jenkins, P. J.
A default judgment was opened in this case, after which the defendant filed a plea setting up that, on account of certain payments made on the claim after its maturity, the plaintiff orally agreed to extend the due date for twelve months. The case was tried before the judge of the city court without a jury, and he found in favor of the plaintiff.
Payment of a part of a past-due indebtedness furnishes no consideration for a promise of forbearance. Crawford v. Gaulden, 33 Ga. 173 (5), 184; Tatum v. Morgan, 108 Ga. 336 (33 S. E. 940); *207Holmes v. First Nat. Bank, 19 Ga. App. 810 (2) (92 S. E. 298). Moreover, according to the defendant’s own evidence, the indulgence was to be granted only on condition that he pay as much as $5,000, whereas the entire payment he attempted to prove amounted to much less. The verdict in the amount rendered was authorized, if not demanded, by the evidence, since according to the plaintiff’s evidence the bank stock was turned over, not as. a payment, but to be sold by the plaintiff and the proceeds applied on the debt, if it should effect a sale thereof at a price not less than the book value of the stock. The bank’s receipt for the stock, which was introduced in evidence, plainly bears out its contention.

Judgment affirmed.


Stephens and Bell, JJ., concur.